DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second posterior clamping sections adapted to secure to the second end portions of the first and second belt members, and a surface of the first and second belt members, respectively described in claims 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al. U.S. Publication No. (2009/0192425 A1) in view of Sandifer et al. U.S. Publication No. (2010/0318010 A1).

 a back unit (150, fig.2 as well as shown in the reproduced image of fig.2 below) and [0026]; 
first (130) and second belt members (140) having first and second end portions, the second end portions removably securing to the back unit [0027]-[0027], each of the first (130) and second belt (140) members arranged for being reduced in length via hook and loop fastener from the second end portions [0028] such that the second end portions are arranged with a leading section (180, fig.6) and [0037] securable to a surface of the respective first (130) and second belt members (140 as shown in figs.1-2), the first (130) and second belt (140) members arranged to form a belt having a circumference with the back unit (150) by the first end portions removably securing to one another (as shown in fig.4); 
wherein the first end portion of the first (130) and second belt (140) members corresponds to an anterior side of the spinal orthosis (as shown in fig.3) and the first (130) and second belt (140) members are reducible in length via hook and loop fasteners [0028] of the respective one of the first and second belt members defined as a length between an anterior end of the first end portion to the second end portion secured to back panel (as shown in fig.3) and first and second belt panels (160 and 170, fig.4).  
Garth et al. substantially discloses the invention as claimed except first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior 
Sandifer et al. however, teaches in an analogous art a spinal orthosis (2, figs.1-9) comprising a back unit (74 and 84, figs.2 and 4); first and second belt members (26 and 28, fig.1); and first and second belt panels (24, 22) each having a clamping section (30 and 32, fig.2) arranged to secure to the anterior end of the first and second belt members (26, 28, fig.1), respectively, the first and second belt panels (24, 22) being arranged to secure to one another (as shown in fig.1), each anterior clamping section (30 and 32) having fastener material (72, hook and loop fastener, fig.7) located along an interior surface thereof (as shown in fig.7) securable to at least one side of the first and second belt panels (24, 22, as shown in fig.1), the anterior clamping section being removable from both the first and second belt panels via adjustable straps (38, fig.8).
In view of the teachings of Sandifer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al. by incorporating first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior surface thereof securable to at least one side of the first and second belt panels, the anterior clamping section being removable from both the first and second belt panels for providing contoured support for the abdominal regions of the wearer (abstract).

    PNG
    media_image1.png
    248
    536
    media_image1.png
    Greyscale

With respect to claim 2, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed.  Garth et al. further discloses the back unit includes first and second plates (as shown in the reproduced image of fig.2 above) defining first (116, fig.1) and second (126, fig.1) slots [0027], respectively, such that the first (130) and second belt (140) members secure to the back plate via the first and second slots (116 and 126, fig.1) respectively.  
With respect to claim 7, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed.  Garth et al. further discloses a posterior plate (156) being flexible and anatomically shaped to correspond to a lumbar region of a human back [0034], the back plate attachable to the back unit (150).  
With respect to claim 8, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed.  Garth et al. further discloses the first end portions of the first and second belt members have a geometric shape arranged to removably and repeatedly secure with one another [0035) and (figs.4-6).  
With respect to claim 15, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed.  Sandifer et al. further discloses the anterior clamping section .

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Sandifer et al.as applied to claim 2 above, and further in view of Latham U.S. Publication No. (2005/0251074 A1).
With respect to claim 3, the combination of the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except the first and second plates each carry a plurality of reduction elements connected to one another by at least one cable.  
Latham however, teaches an orthosis comprising a back unit (sections 15, fig.2a), first and second belt members (11, 11, fig.1) having hook and loop fastener (22, 22, fig.1) allowing for first and second belt members (11, 11) to be reducible in length; wherein the back unit further comprises first and second plates (elements 16) and each carry a plurality of reduction elements (17, fig.2a) connected to one another by at least one cable or tightening strings (18, fig.2).
In view of the teachings of Latham, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second plates of Garth et al./Sandifer et al.by incorporating a plurality of reduction elements connected to one another by at least one cable for the purpose of reducing the first and second belt members.  
  With respect to claim 4, the combination of Garth et al./ Sandifer et al./Latham substantially discloses the invention as claimed.  Garth et al. further discloses first and second elongate tensioning elements (153, 155, fig.2) extend from first and second sides of the first and second plates (see reproduced image of fig.2 above).  

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Sandifer et al.as applied to claim 1 above, and further in view of Lipshaw et al. U.S. Publication No. (2011/0125183 A1).
With respect to claim 5, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except the first and second belt members define a plurality of predetermined locations at the second end portions for defining different sizes of the belt members.  
Lipshaw et al., however, teaches an orthosis or compression garment to be wrapped around the anatomy of the user (as shown in figs.1B and 5A-B) comprising measurement indicia correspond to the circumference of a particular patient's body limb, or to general body limb sizes such as small, medium, large and extra large [0012]. 
In view of the teachings of Lipshaw et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second belt members of Garth et al./Sandifer et al. by incorporating a plurality of predetermined locations at the second end portions for defining different sizes of the belt members such that they can be easily and quickly be tailored to match the circumference profile of a particular patient's limb [0007] of Lipshaw et al.
With respect to claim 6, the combination of Garth et al./Sandifer et al./Lipshaw et al. substantially discloses the invention as claimed.  Lipshaw et al. further discloses the plurality predetermined locations are denoted by indicia representing different lengths of the first and second belt members [0009] and [0041].  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Sandifer et al.as applied to claim 1 above, and further in view of over Turtzo U.S. Patent No. (6,099,490).
With respect to claim 9, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except the back unit includes a compression system covered by a cover.  
Turtzo however, teaches in an analogous art, a support brace (10, figs.1-5) having a generally contoured lumbar support section (20) or spinal orthosis (abstract) comprising first and second belt members (90, 100, fig.1); a compression system (26) and (Col.5], lines 22-40) connecting to the first and second belt members (90, 100) wherein a cover or casing (46, fig.5) and ([Col.5], lines 10-17) extends over at least a part of the compression system (26) and ([Col.5], line (57).
In view of the teachings of Turtzo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the back unit of Garth et al./Sandifer et al.by incorporating a compression system covered by a cover contoured to fit snugly against the wearer’s lumbosacral region that is comfortable to the user ([Col.5], lines 10-14) of Turtzo. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Sandifer et al.as applied to claim 1 above, and further in view of Sandifer et al. U.S. Publication No. (20100204630 A1).
With respect to claim 10, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except a posterior panel having a flexible configuration, and covered with a padded cover having a combination of foam and textile.  

In view of the teachings of Sandifer et al. (‘630), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the orthosis of Garth et al./Sandifer et al. by incorporating a posterior panel having a flexible configuration, and covered with a padded cover having a combination of foam and textile which conforms to the lower back of the user comfortably [0060] of Sandifer et al.

Claims 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al. U.S. Publication No. (20090192425 A1) in view of Latham U.S. Publication No. (2005/0251074 A1) and further in view of Sandifer et al. U.S. Publication No. (2010/0318010 A1).
With respect to claim 11, Garth et al. substantially discloses a spinal orthosis (as shown in figs.1-6), comprising:

first (130) and second belt members (140) having first and second end portions, the second end portions removably securing to the back unit [0027]-[0027], each of the first (130) and second belt (140) members arranged for being reduced in length from the second end portions [0028] such that the second end portions are arranged with a leading section (180, fig.6) and [0037] securable to a surface of the respective first (130) and second belt members (140 as shown in figs.1-2), the first (130) and second belt (140) members arranged to form a belt having a circumference with the back unit (150) by the first end portions removably securing to one another (as shown in fig.4); 
wherein the first end portion of the first (130) and second belt (140) members corresponds to an anterior side of the spinal orthosis (as shown in fig.3) and the first (130) and second belt (140) members are reducible in length via hook and loop fasteners [0028] of the respective one of the first and second belt members defined as a length between an anterior end of the first end portion to the second end portion secured to back panel (as shown in fig.3); 
wherein the back unit includes first and second plates defining first and second slots (116, 126, fig.1) and [0027] respectively, such that the first (130) and second belt (140) members secure to the back plate via the first and second slots (116 and 126, as shown in fig.1), respectively; wherein the first end portions of the first and second belt members have a geometric shape arranged to removably and repeatedly secure with one another [0035] and (figs.4-6) and first and second belt panels (160 and 170, fig.4).  
  

Latham however, teaches an orthosis comprising a back unit (sections 15, fig.2a), first and second belt members (11, 11, fig.1) having hook and loop fastener (22, 22, fig.1) allowing for first and second belt members (11, 11) to be reducible in length; wherein the back unit further comprises first and second plates (elements 16) and each carry a plurality of reduction elements (17, fig.2a) connected to one another by at least one cable or tightening strings (18, fig.2).
In view of the teachings of Latham, it would have been obvious to one of ordinary skill in the at the time the invention was made to modify the first and second plates of Garth et al. by incorporating a plurality of reduction elements connected to one another by at least one cable for the purpose of reducing the first and second belt members.  
The combination of Garth et al./Latham substantially discloses the invention as claimed except first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior surface thereof securable to at least one side of the first and second belt panels, the anterior clamping section being removable from both the first and second belt panels.

In view of the teachings of Sandifer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al./Latham by incorporating first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior surface thereof securable to at least one side of the first and second belt panels, the anterior clamping section being removable from both the first and second belt panels for providing contoured support for the abdominal regions of the wearer (abstract).
With respect to claim 16, the combination of Garth et al./Latham/Sandifer et al. substantially discloses the invention as claimed.  Sandifer et al. further discloses the anterior clamping section (30 and 32, fig.2) is securable to opposed sides of the anterior end of the first and second belt members (26 and 28, fig.1).
Claims 12, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al. U.S. Publication No. (20090192425 A1) in view of Latham U.S. Publication No. (2005/0251074 A1) in view of  Sandifer et al. U.S. Publication No. (20100204630) and further in view of Sandifer et al. U.S. Publication No. (2010/0318010 A1).
  With respect to claim 12, Garth et al. substantially discloses a spinal orthosis (as shown in figs.1-6), comprising:
 a back unit (150, fig.2 as well as shown in the reproduced image of fig.2 below) and [0026]; 
first (130) and second belt members (140) having first and second end portions, the second end portions removably securing to the back unit [0027]-[0027], each of the first (130) and second belt (140) members arranged for being reduced in length from the second end portions [0028] such that the second end portions are arranged with a leading section (180, fig.6) and [0037] securable to a surface of the respective first (130) and second belt members (140 as shown in figs.1-2), the first (130) and second belt (140) members arranged to form a belt having a circumference with the back unit (150) by the first end portions removably securing to one another (as shown in fig.4); 
Docket No.: 19793.167.1.1.114/15a posterior plate (156) being flexible and anatomically shaped to correspond to a lumbar region of a human back [0054], the back plate attachable to an interior side of the spinal orthosis (as shown in fig.3); 
wherein the first end portion of the first (130) and second belt (140) members corresponds to an anterior side of the spinal orthosis (as shown in fig.3) and the first (130) and second belt (140) members are reducible in length via hook and loop fasteners [0028] of the 
wherein the back unit includes first and second plates defining first (116) and second slots (126, fig.1) respectively, such that the first (130) and second (140) belt members secure to the back plate via the first and second slots (116 and 126, as shown in fig.3) respectively; wherein first and second elongate tensioning elements (153, 155, fig.2) extend from first and second sides of the first and second plates (as shown in the reproduced image of fig.2 above).
Garth substantially discloses the invention as claimed except (1) the first and second plates each carry a plurality of reduction elements connected to one another by at least one cable on an exterior side of the spinal orthosis; (2) first and second posterior clamping sections adapted to secure to the second end portions of the first and second belt members, and a surface of the first and second belt members, respectively and (3) first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior surface thereof securable to at least one side of the first and second belt panels, the anterior clamping section being removable from both the first and second belt panels.
Latham however, teaches an orthosis comprising a back unit (sections 15, fig.2a), first and second belt members (11, 11, fig.1) having hook and loop fastener (22, 22, fig.1) allowing for first and second belt members (11, 11) to be reducible in length; wherein the back unit further comprises first and second plates (elements 16) and each carry a plurality of reduction elements (17, fig.2a) connected to one another by at least one cable or tightening strings (18, fig.2).

The combination of Garth et al./Latham substantially discloses the invention as claimed except first and second posterior clamping sections adapted to secure to the second end portions of the first and second belt members, and a surface of the first and second belt members, respectively and first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior surface thereof securable to at least one side of the first and second belt panels, the anterior clamping section being removable from both the first and second belt panels.
Sandifer et al. (‘630), however, teaches in an analogous art a spinal orthosis (2, figs.1-2) comprising a back unit (108, fig.1) having first and second belt members (14 and 12, fig.2); first and second posterior clamping sections (110, 112) adapted to secure to the second end portions of the first and second belt members (14, 12, when donned to the body of the user), and a surface of the first and second belt members (the inner surface of first and second belt members 14, 12, as shown in fig.1), respectively.
In view of the teachings of Sandifer et al. (‘630), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al./Latham by incorporating first and second posterior clamping sections 
The combination of Garth et al./Latham/Sandifer et al. (‘630) substantially discloses the invention as claimed except first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, respectively, the first and second belt panels being arranged to secure to one another, each anterior clamping section having fastener material located along an interior surface thereof securable to at least one side of the first and second belt panels, the anterior clamping section being removable from both the first and second belt panels.
Sandifer et al. however, teaches in an analogous art a spinal orthosis (2, figs.1-9) comprising a back unit (74 and 84, figs.2 and 4); first and second belt members (26 and 28, fig.1); and first and second belt panels (24, 22) each having a clamping section (30 and 32, fig.2) arranged to secure to the anterior end of the first and second belt members (26, 28, fig.1), respectively, the first and second belt panels (24, 22) being arranged to secure to one another (as shown in fig.1), each anterior clamping section (30 and 32) having fastener material (72, hook and loop fastener, fig.7) located along an interior surface thereof (as shown in fig.7) securable to at least one side of the first and second belt panels (24, 22, as shown in fig.1), the anterior clamping section being removable from both the first and second belt panels via adjustable straps (38, fig.8).
In view of the teachings of Sandifer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al./Latham/Sandifer et al. (‘630) by incorporating first and second belt panels each having a clamping section arranged to secure to the anterior end of the first and second belt members, 
With respect to claim 17, the combination of Garth et al.//Latham/Sandifer et al.(‘630)/ Sandifer et al. substantially discloses the invention as claimed.  Sandifer et al. further discloses the anterior clamping section (30 and 32, fig.2) is securable to opposed sides of the anterior end of the first and second belt members (26 and 28, fig.1).
With respect to claim 20, the combination of Garth et al.//Latham/Sandifer et al.(‘630)/ Sandifer et al. substantially discloses the invention as claimed.  Sandifer et al. (‘630) further teaches first (110) and second posterior (112, fig.1) clamping sections adapted to secure to the second end portions of the first and second belt members (12 and 14, when donned to the anatomy of the user), and a surface (the inner surface) of the first and second belt members (12 and 14), respectively.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Latham/Sandifer et al. as applied to claim 11 above, and further in view of Lipshaw et al. U.S. Publication No. (2011/0125183 A1).
With respect to claim 13, the combination of Garth et al./Latham/Sandifer et al. substantially discloses the invention as claimed except the second end portions of the first and second belt members define a plurality of locations corresponding to indicia at which the first and second belt members are arranged to be reduced.  
measurement indicia correspond to the circumference of a particular patient's body limb, or to general body limb sizes such as small, medium, large and extra large [0012]. 
In view of the teachings of Lipshaw et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second belt members of Garth et al./Latham/Sandifer et al. by incorporating the second end portions of the first and second belt members define a plurality of locations corresponding to indicia at which the first and second belt members are arranged to be reduced such that they can be easily and quickly be tailored to match the circumference profile of a particular patient's limb [0007] of Lipshaw et al.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Latham/Sandifer et al. /(‘630)/Sandifer et al. as applied to claim 12 above, and further in view of Lipshaw et al. U.S. Publication No. (2011/0125183 A1).
With respect to claim 14, the combination of Garth et al./Latham/Sandifer et al. (‘630) /Sandifer et al. substantially discloses the invention as claimed except the second end portions of the first and second belt members define a plurality of locations corresponding to indicia at which the first and second belt members are arranged to be reduced.  
Lipshaw et al., however, teaches an orthosis or compression garment to be wrapped around the anatomy of the user (as shown in figs.1B and 5A-B) comprising measurement indicia correspond to the circumference of a particular patient's body limb, or to general body limb sizes such as small, medium, large and extra large [0012]. 
at the time the invention was made to modify the first and second belt members of Garth et al./Latham/Sandifer et al. (‘630)/Sandifer et al. by incorporating the second end portions of the first and second belt members define a plurality of locations corresponding to indicia at which the first and second belt members are arranged to be reduced such that they can be easily and quickly be tailored to match the circumference profile of a particular patient's limb [0007] of Lipshaw et al.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Sandifer et al. as applied to claim 1 above, and further in view of Sandifer et al. U.S. Publication No. (20100204630 A1).
With respect to claim 18, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except first and second posterior clamping sections adapted to secure to the second end portions of the first and second belt members, and a surface of the first and second belt members, respectively.  
Sandifer et al. (‘630), however, teaches in an analogous art a spinal orthosis (2, figs.1-2) comprising a back unit (108, fig.1) having first and second belt members (14 and 12, fig.2); first and second posterior clamping sections (110, 112) adapted to secure to the second end portions of the first and second belt members (14, 12, when donned to the body of the user), and a surface of the first and second belt members (the inner surface of first and second belt members 14, 12, as shown in fig.1), respectively.
In view of the teachings of Sandifer et al. (‘630), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garth et al./Latham/Sandifer et al. as applied to claim 11 above, and further in view of Sandifer et al. U.S. Publication No. (20100204630 A1).
With respect to claim 19, the combination of Garth et al./Latham/Sandifer et al. substantially discloses the invention as claimed except first and second posterior clamping sections adapted to secure to the second end portions of the first and second belt members, and a surface of the first and second belt members, respectively.  
Sandifer et al. (‘630), however, teaches in an analogous art a spinal orthosis (2, figs.1-2) comprising a back unit (108, fig.1) having first and second belt members (14 and 12, fig.2); first and second posterior clamping sections (110, 112) adapted to secure to the second end portions of the first and second belt members (14, 12, when donned to the body of the user), and a surface of the first and second belt members (the inner surface of first and second belt members 14, 12, as shown in fig.1), respectively.
In view of the teachings of Sandifer et al. (‘630), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al./Latham/Sandifer et al. by incorporating first and second posterior clamping sections adapted to secure to the second end portions of the first and second belt members, and a surface of the first and second belt members, respectively for supporting the spine of the user.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 09/23/2021, with respect to the rejection(s) of claim(s) 1-2 and 7-8 under 35 U.S.C. 103 in view of Heinze III have been fully considered and are persuasive.  Therefore, the rejection in view of Heinze III have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly discovered reference drawn to Sandifer et al.  The Office maintains the teachings of the secondary references to cure the deficiencies of Garth et al./Sandifer et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786